Name: 2006/519/EC: Council Decision of 24 July 2006 amending Article 35 of Appendix 6 to the Staff Regulations applicable to Europol employees
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  European construction;  EU institutions and European civil service
 Date Published: 2007-03-16; 2006-07-26

 26.7.2006 EN Official Journal of the European Union L 203/10 COUNCIL DECISION of 24 July 2006 amending Article 35 of Appendix 6 to the Staff Regulations applicable to Europol employees (2006/519/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Staff Regulations applicable to Europol employees, as laid down in Council Act of 3 December 1998 (1), and in particular Appendix 6 on the pension scheme, Whereas the reassessment referred to in Article 35(2) of said Appendix 6 has proven not to be necessary and the procedure for calculating actuarial values provided for in Article 35(1) of said Appendix 6 should be continued, HAS DECIDED AS FOLLOWS: Article 1 Article 35(2) and (3) of Appendix 6 to the Staff Regulations applicable to Europol employees shall be repealed with effect from 1 January 2004. Article 2 This Decision shall enter into force on the day of its adoption and shall be published in the Official Journal of the European Union. Done at Brussels, 24 July 2006. For the Council The President K. RAJAMÃ KI (1) OJ C 26, 30.1.1999, p. 23. Act as last amended by Act of the Management Board of Europol of 29 September 2005 (OJ C 68, 21.3.2006, p. 1).